                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Charles J. Elledge,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             5:16-cv-00227-RJC-DCK
                                      )
                  vs.                 )
                                      )
     Lowe's Home Centers, LLC,        )

            Defendant(s).

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 20, 2018 Order.

                                               December 20, 2018
